Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 13 and 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Samuelson (Pub. No.: US 2004/0075464).
Re claim 1, Samuelson, Figs. 22(a)-(d) and 32 teaches a method, comprising: 
forming a dielectric layer (224) on a substrate (220); 
forming an opening (the opening that occupied by 222 of Fig. 22(b) or refer to Fig. 32 to see the process step) in the dielectric layer formed on the substrate to expose a portion of the substrate; 
depositing on the exposed portion of the substrate, through the opening in the dielectric layer, a gallium seed (226 of Fig. 22(c), ¶ [0145], note that 226 was come from 222 after annealing and “rectangles 222 of gold, indium or gallium”), the depositing comprising: 
directing a gallium ion beam (molecular beam, Fig. 3, [0101]-[0103]) over the exposed portion of the substrate; and 
forming a nanowire extending through the dielectric layer and extending within the opening by exposing the gallium seed to a vapor [0122], 
wherein the vapor is a volatile precursor that reacts or decomposes to deposit Ge on the surface of the gallium seed [0117], and 
wherein the gallium seed is exposed to the vapor at a temperature ranging from about 330°C to about 500°C (“The whisker growth was performed at substrate temperatures between 500 and 560°C”, ¶ [0112], note that the whisker is 228).
Re claim 3, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 1, wherein the depositing further comprises: 
charging the exposed portion of the substrate using an electron beam (molecular beam, Fig. 3, [0101]-[0103]); and 
directing the gallium ion beam over the exposed portion of the substrate in a direction that is substantially parallel to the surface of the substrate (220 of Fig. 22(a) or 1021 of Fig. 3) (claim 15/30).
Re claim 4, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 1, wherein the gallium seed has an average diameter of no more than 25 nm (claim 68).
Re claim 5, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 1, wherein the nanowire exhibits a ratio of effective length to actual length ranging between about 0.8 to 1.0 (228 via 226).
Re claim 7, Samuelson, Fig. 24(b) teaches the method of claim 1, wherein the forming a nanowire further includes forming a nanowire with a sidewall having an ordered crystalline surface (“The structure of the crystal in segment 246 is hexagonal close packed”, ¶ [0150]).
Re claim 13, Samuelson, Figs. 22(a)-(d) teaches a method, comprising: 
forming a dielectric layer (224) on a substrate; 
forming an opening (the opening that occupied by 222 of Fig. 22(b) or refer to Fig. 32 to see the process step) in the dielectric layer formed on the substrate to expose a portion of the substrate; 
depositing a gallium seed (226 of Fig. 22(c), ¶ [0145], note that 226 was come from 222 after annealing and “rectangles 222 of gold, indium or gallium”) on the exposed portion of the substrate through the opening in the dielectric layer, the depositing comprising: 
directing a gallium ion beam (molecular beam, Fig. 3, [0101]-[0103]) over the exposed portion of the substrate; 
forming a first substantially straight nanowire section (whisker 228, [0145], note that “the whiskers can be silicon (least expensive) or germanium”, Figs. 19(a)-(b), [0140]), comprising a first semiconductor material, extending through the dielectric layer and extending within the opening by exposing the gallium seed to a vapor including a volatile precursor that reacts or decomposes to deposit Ge on the surface of the gallium seed; and 
forming a second nanowire section (116, Fig. 11, ¶ [0131]) on the first substantially straight nanowire section (112/114), the second nanowire section comprising a second semiconductor material different from the first semiconductor material.
Re claim 16, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 13, wherein the gallium seed is exposed to the vapor at a temperature ranging from about 330°C to about 500°C (“The whisker growth was performed at substrate temperatures between 500 and 560°C”, ¶ [0113], note that the whisker is 228).
Re claim 17, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 13, wherein the first substantially straight nanowire section exhibits a ratio of effective length to actual length ranging between about 0.8 to 1.0 (228 via 226).
Re claim 19, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 13, wherein the depositing a gallium seed further comprises: 
charging the exposed portion of the substrate using an electron beam (molecular beam, Fig. 3, [0101]-[0103]); and 
directing the gallium ion beam over the exposed portion of the substrate in a direction that is substantially parallel to the surface of the substrate (220 of Fig. 22(a) or 1021 of Fig. 3) (claim 15/30).
Re claim 20, Samuelson, Fig. 24(b) teaches the method of claim 13, wherein the forming the first substantially straight nanowire further includes forming a nanowire with a sidewall having an ordered crystalline surface (“The structure of the crystal in segment 246 is hexagonal close packed”, ¶ [0150]).
Claim(s) 6, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson.
Re claim 15, Samuelson differs from the invention by not showing wherein the vapor is Ge2H4. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because Samuelson teaches wherein the vapor is Ge2H6 and GeH4 which are the same family of materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 6/18, Samuelson differs from the claim invention by not disclosing wherein the first substantially straight nanowire section ranges from 0.1 µm to about 5 µm long.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 2, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson in view of KWON (Pub. No.: US 2018/0047743).
Re claim 2/8/14, Samuelson, Figs. 22(a)-(d) teaches all the limitation of claim 1/13 and a method, comprising: 
forming a dielectric layer (224) on a substrate (220); 
forming an opening in the dielectric layer (the opening that occupied by 222 of Fig. 22(b) or refer to Fig. 32 to see the process step) formed on the substrate to expose a portion of the substrate; 
depositing a gallium seed (226 of Fig. 22(c), ¶ [0145], note that 226 was come from 222 after annealing and “rectangles 222 of gold, indium or gallium”) on the exposed portion of the substrate through the opening in the dielectric layer, the depositing comprising: 
charging a location on a surface of the substrate exposed by the opening in the dielectric layer (“said nanowhisker having a length effective to permit tunneling of charge carriers”, claim 86); and 
directing a gallium ion beam (molecular beam, Fig. 3, [0101]-[0103]) over the location in a direction that is substantially parallel to the surface of the substrate; and 
forming a nanowire extending through the dielectric layer and extending within the opening by exposing the gallium seed to a vapor comprising germanium, the nanowire being substantially straight and comprising germanium and gallium, and wherein the gallium seed is exposed to the vapor at a temperature ranging from about 330°C to about 500°C (“The whisker growth was performed at substrate temperatures between 500 and 560°C”, ¶ [0113], note that the whisker is 228).
Samuelson fails to teach wherein the vapor is GeH4 [0022].
KWON teaches wherein the vapor is GeH4 [0022].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of utilizing suitable process such as ion implantation, as taught by KWON, [0020].
Re claim 9, in the combination, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 8, wherein the gallium seed has an average diameter of no more than 25 nm (claim 68).
Re claim 10, in the combination, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 8, wherein the nanowire exhibits a ratio of effective length to actual length ranging between about 0.8 to 1.0 (228 via 226).
Re claim 11, Samuelson differs from the claim invention by not disclosing wherein the first substantially straight nanowire section ranges from 0.1 µm to about 5 µm long.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 12, in the combination, Samuelson, Figs. 22(a)-(d) and 32 teaches the method of claim 8, wherein the forming a nanowire further includes forming a nanowire with a sidewall having an ordered crystalline surface (“The structure of the crystal in segment 246 is hexagonal close packed”, ¶ [0150]).

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“For the following reasons, Applicant asserts that Samuelson does not teach each and every feature recited in claim 1. Claim 1 recites "depositing on the exposed portion of the substrate, through the opening in the dielectric layer, a gallium seed...." The Office Action cites feature 226 of Fig. 22(c) and paragraph [0145] of Samuelson for describing this feature of claim 1. In Fig. 22(b) of Samuelson, the Ga seed 226 is formed when heat is applied to the gold, indium or gallium rectangles 222. Per FIG. 22(a), the gold, indium or gallium rectangles 222 are formed by stamping the rectangles 222 on substrate 220 using stamp 223. Thereafter in FIG. 22(b) dielectric layer 224 is epitaxially deposited between rectangles 222. Thus, FIG. 22(a), (b) and (c) do not describe depositing on an exposed portion of a substrate through an opening in a dielectric layer, a gallium seed as recited in claim 1. 
Claim 1 recites "directing a gallium ion beam over the exposed portion of the substrate...." The Office Action cites the molecular beam of FIG. 3 and paragraphs [0101-0103] of Samuelson for describing this feature of claim 1. Applicant asserts that in FIGS. 22(a), (b) and (c) a gallium seed is not deposited utilizing a gallium ion beam that is directed over an exposed portion of the substrate. As noted above in the previous paragraph, the gallium seed 226 of FIGS. 22(a), (b) and (c) is formed by stamping rectangles 222 of gold, indium or gallium on substrate 220 and subsequently heating those rectangles to form gallium seeds 226. FIG. 3 and paragraphs [0101- 0103] of Samuelson describe a Chemical Beam Epitaxy (CBE) device and its use, but these passages of Samuelson do not describe directing a gallium ion beam over an exposed portion of a substrate as a step in the deposition of a gallium seed through an opening in a dielectric layer on the substrate. 
Claim 1 recites "wherein the vapor is a volatile precursor that reacts or decomposes to deposit Ge on the surface of the gallium seed...." The Office Action cites paragraph [0117] of Samuelson for describing this feature recited in claim. Paragraph [0117] of Samuelson describes growth of Group III-V whiskers utilizing a gold nanoparticle, presumably as a seed. Paragraph 7 [0117] of Samuelson does not describe depositing germanium on the surface of a Ga seed as recited in claim 1. Applicant notes that germanium is a Group 14 element, not a Group III-V element.”, pages 6-8.

    PNG
    media_image1.png
    446
    685
    media_image1.png
    Greyscale

The Examiner respectfully submits that Samuelson, in another embodiment, Fig. 32 does teach “the aperture is formed in insulating layer 382 and the gold layer 384 is subsequently deposited. Gold is therefore in consequence deposited on the base of the aperture, indicated at 389, and upon heating forms a gold particle melt which enables formation of a nanowhisker with appropriate conditions. The gold particle melt 389 resides on top of the nanowhisker in the finished nanowhisker.”, ¶ [0164], and “Other materials may be used instead of gold as the seed particle, e.g. Gallium”, ¶ [0014], therefore, Samuelson does read on “depositing on the exposed portion of the substrate, through the opening in the dielectric layer, a gallium seed”.
Second ”whiskers are grown by the vapor-liquid-solid growth mode, with a gold nanoparticle catalytically inducing growth, in the manner described above. Growth occurs in an ultrahigh vacuum chamber 100, FIG. 3, designed for chemical beam epitaxy (CBE)”, ¶ [0117], therefore, Samuelson reads on ”directing a gallium ion beam over the exposed portion of the substrate”;
Finally, “three-dimensional photonic crystals by whisker formation. This can be done as indicated in FIG. 21D by forming each whisker with a sequence of segments 217, 218 of different materials, for example an alternating sequence of III-V materials such as InAs/GaAs, or group IV materials such as Ge/Si, see ¶ [0144], note that group IIIA is including Gallium and group IVA is including Germanium.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/Primary Examiner, Art Unit 2894